United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2333
Issued: August 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2010 appellant filed a timely appeal from a July 22, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) affirming the termination
of her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation for
wage-loss and medical benefits on September 29, 2008 as she no longer had any residuals or
disability causally related to her accepted employment-related injury; and (2) whether she had
any continuing employment-related residuals or disability after September 29, 2008.
On appeal appellant stated her disagreement with the termination of her compensation
benefits and the denial of her claim for continuing residuals.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 8, 2004 appellant, than a 49-year-old nurse, filed a traumatic injury claim
alleging that on February 24, 2004 she sustained a lower back and buttocks strain/sprain due to
lifting a heavy patient out of a wheelchair. OWCP accepted the claim for a lumbar strain and
placed her on the periodic rolls for temporary total disability by letter dated August 3, 2004.2
In progress notes dated April 20 to July 8, 2005, Dr. Steven Johnson, a treating physician,
diagnosed lumbar degenerative disc disease with radiculopathy and reported mild improvement
after a series of epidural injections, the last performed on February 3, 2005. He reported
appellant was happy with her pain management treatment. In a September 1, 2005 note,
Dr. Johnson diagnosed lumbar degenerative disc disease with radiculopathy and depression. He
noted that appellant showed moderate improvement following a series of epidurals with the last
one done on July 14, 2005. On October 20, 2005 Dr. Johnson reported appellant as being
satisfied with her pain management treatment and diagnosed lumbar degenerative disc disease
with radiculopathy and depression with anxiety.
In a November 28, 2005 report, Dr. Aubrey A. Swartz, a second opinion Board-certified
orthopedic surgeon, performed a review of the statement of accepted facts and medical reports
and conducted a physical examination. He diagnosed chronic nonspecific lower back pain which
was associated with appellant’s chronic depression and associated somatoform disorder, which
were unrelated to her accepted employment injury. On physical examination, there was no
actual low back tenderness and intact lower extremity sensation. Lumbar range of motion
included 45 degrees flexion, 5 degrees extension, 20 degrees right lateral flexion, 5 degrees left
lateral flexion and 45 degrees bilateral rotation. Dr. Swartz concluded that, based on his physical
examination and review of the medical records, that appellant’s accepted employment conditions
had resolved without ongoing residuals based on the lack of valid supporting objective findings.
He advised that appellant was capable of performing the duties of her date-of-injury job.
Subsequent to the receipt of Dr. Swartz’s report, OWCP received progress notes from
Dr. Johnson, who reiterated the diagnosis of lumbar degenerative disc disease with radiculopathy
and bilateral lumbar facet arthropathy.
In a March 9, 2007 report, Dr. David R. Lanzkowsky, a treating Board-certified
anesthesiologist and pain medicine specialist, diagnosed lumbar radiculopathy and lumbar facet
arthropathy. He reported that appellant sustained an employment-related back injury on
February 24, 2004 while lifting an obese patient out of a wheelchair. Dr. Lankowsky, in multiple
reports, noted limited lumbar range of motion and treatment for appellant’s significant lower
back pain.
On June 13, 2008 OWCP referred appellant to Dr. Mark J. Rosen, a Board-certified
orthopedic surgeon, to resolve a conflict in medical opinion between Dr. Swartz, the second
opinion physician, and Drs. Johnson and Lanzkowsky, appellant’s treating physicians, on the
issue of whether her accepted lumbar strain had resolved without any residuals.
2

Appellant stopped work on February 24, 2004 and relocated to Las Vegas, Nevada in October 2004.

2

In an August 7, 2008 report, Dr. Rosen reviewed the medical evidence, statement of
accepted facts and set forth findings on physical examination. He concluded that appellant’s
accepted low back strain had resolved. On physical examination, there was no palpable spasm,
lumbosacral tenderness, negative straight leg raising, 20 degrees flexion and no more than 10
degrees extension. Dr. Rosen advised that appellant currently had nonemployment-related
nonspecific lower back pain and depression. He found no objective evidence supporting any
continued residuals from the accepted lumbar strain. Dr. Rosen reviewed a magnetic resonance
imaging scan that showed minor findings of a bulging disc at L4-5, but that the physical finding
was inconsistent with her symptoms and disability. He noted that, if the L4-5 area was involved,
then there would be positive findings on a discography, but the discography performed was not
positive. Dr. Rosen stated that it was unclear why appellant continued to be symptomatic, but
her symptoms were unrelated to her February 2004 employment injury.
On August 27, 2008 OWCP issued a notice proposing to terminate appellant’s
compensation benefits based upon the report from the impartial medical examiner, Dr. Rosen.
In a September 22, 2008 letter, appellant’s counsel noted disagreement with the proposal
to terminate her compensation benefits. She contended that Dr. Rosen’s report was insufficient
to meet OWCP’s burden as it was unrationalized. Counsel also contended that OWCP failed to
properly develop the claim as to whether appellant sustained additional conditions due to the
accepted employment injury.
By decision dated September 29, 2008, OWCP terminated appellant’s wage-loss and
medical compensation benefits effective that day. It found the weight of the medical evidence
rested with the opinion of the impartial medical examiner, Dr. Rosen, and that appellant’s
accepted lumbar strain had resolved with no continuing residuals.
On October 8, 2008 appellant’s counsel requested a telephonic hearing before an Office
hearing representative, which was held on February 11, 2009.
On March 3, 2009 Dr. Gary Grossman, a treating physician, indicated that he had
reviewed the statement of accepted facts and appellant had been his patient for the prior few
months. It was his opinion that her lumbar strain had not resolved and that she remained totally
disabled due to severe pain. Dr. Grossman concluded that appellant’s severe depression and
anxiety were also due to her low back and leg pain.
By decision dated April 27, 2009, OWCP’s hearing representative affirmed the
September 29, 2008 decision terminating appellant’s compensation benefits.
In an April 20, 2010 letter, appellant’s counsel requested reconsideration.
Appellant submitted an April 1, 2010 report from Dr. John W. Ellis, an examining Boardcertified family practitioner, who reviewed the medical records, statement of accepted facts and
performed a physical examination. Dr. Ellis diagnosed muscle tendon unit back strain, right
iliolumbar ligament strain, L4-5 and L5-S1 deranged discs, bilateral L5 and S1 nerve root
impingement, depression due to chronic pain and sleep deprivation and cauda equine syndrome
with bladder dysfunction. A physical examination revealed spasms in the lower cervical,
thoracic and lumbar paraspinous muscles and tightness of the thoracic, posterior cervical and
3

lumbar paraspinous muscles, which were all greater on the right side. Dr. Ellis also reported
decreased lumbar spinal range of movement with 4 degrees extension, 43 degrees flexion, 12
degrees right rotation, 7 degrees left rotation, 8 degrees left lateral bending and 16 degrees right
lateral bending. He opined that appellant’s pain was “consistent with classical muscle tendon
unit strain of the back, deranged discs in the back and bilateral radiculopathy.” Dr. Ellis opined
that the lifting of the obese patient on February 24, 2004 caused extraordinary stress on her lower
lumbar muscles, ligament and discs which resulted in L4-5 and L5-S1 disc protrusion and
impingement. He related that the early objective tests showed findings of disc derangement as a
result of the injury with objective findings shown on subsequent tests. Dr. Ellis stated that the
pinching of the spinal nerves caused a pinching of the cauda equine nerves which innervate the
bladder. He opined that this pinching aggravated appellant’s preexisting weak bladder and led to
more bladder leaks. According to Dr. Ellis, the lifting episode was so severe that it may have
caused some straining of the vagina and bladder. He related that it was medically probable that
the pressure placed on the spinal nerves also resulted in pressure on the bladder nerves. Thus,
the bladder dysfunction was due to the employment-related nerve impingement.
By decision dated July 22, 2010, OWCP denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
Section 8123(a) of the Act provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.8 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, supra note 6; James F. Weikel, 54 ECAB 660 (2003).

8

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

4

such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits on September 29, 2008. OWCP accepted the condition of a lumbar strain
due to February 4, 2004 employment injury when lifting a heavy patient out of a wheelchair. It
determined that a conflict in medical evidence was created between the opinions of Dr. Swartz, a
second opinion physician, and Drs. Johnson and Lanzkowsky, appellant’s treating physicians, on
whether her accepted lumbar strain had resolved without residuals. OWCP properly referred her
to Dr. Rosen, Board-certified in orthopedic surgery, for an impartial evaluation.
In a thorough August 7, 2008 report, Dr. Rosen described the history of injury and
appellant’s complaints, reported physical findings and noted that she exhibited no objective
evidence of a continuing lumbar strain. He noted that a physical examination of the back
demonstrated lumbosacral tenderness and no palpable spasm. Dr. Rosen advised that lumbar
strain had resolved as there was no evidence at the time of his examination of an objective cause
for the duration and degree of appellant’s many complaints. He found no basis on which to
attribute any continuing residuals or disability to the accepted February work injury
The Board finds Dr. Rosen had full and accurate knowledge of the relevant facts and
evaluated the course of appellant’s condition. Dr. Rosen provided a review of the records,
diagnostic tests and performed a thorough physical examination. He found no basis to support
that appellant had injury residuals or work-related disability from the accepted lumbar strain.
Dr. Rosen’s opinion as set forth in his report of October 7, 2008 is found to be probative and
reliable. The Board finds that Dr. Rosen’s opinion constitutes the special weight of the medical
evidence and is sufficient to support OWCP’s termination of benefits for the accepted condition
of lumbar strain.10 There is no other medical evidence sufficient to overcome his opinion or to
create a new medical conflict. OWCP therefore properly terminated appellant’s compensation
benefits on September 29, 2008.
The medical evidence appellant submitted subsequent to the September 29, 2008 decision
terminating her benefits was insufficient to overcome the weight accorded Dr. Rosen as an
impartial medical specialist regarding whether she had residuals of her accepted conditions. In
his March 3, 2009 report, Dr. Grossman stated that appellant continued to have residuals of her
lumbar strain and was totally disabled due to her pain. He provided no physical findings,
referenced no objective data or history of the employment injury and provided no supporting
rationale for his opinion that appellant continues to suffer from residuals of her

9

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

10

In cases where OWCP has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. R.C., 58 ECAB 238 (2006); Gary R. Sieber, supra note 9.

5

accepted lumbar strain. Dr. Grossman’s report is insufficient to overcome that of Dr. Rosen or to
create a new medical conflict.11
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.12
ANALYSIS -- ISSUE 2
Following the April 27, 2009 OWCP hearing representative’s decision affirming the
termination of her benefits, appellant requested reconsideration and submitted medical evidence
to support her allegation of continuing employment-related disability.
In an April 1, 2010 report, Dr. Ellis, a treating Board-certified family practitioner,
reviewed the medical evidence and set forth findings on physical examination. He diagnosed
lumbar strain. Dr. Ellis also diagnosed muscle tendon unit back strain, L4-5 and L5-S1 deranged
discs, bilateral L5 and S1 nerve root impingement, depression due to chronic pain and sleep
deprivation and cauda equine syndrome with bladder dysfunction, noting that appellant’s bladder
dysfunction condition was aggravated by her accepted injury. He concluded that appellant
continued to have residuals of the February 24, 2004 employment injury based upon the findings
on physical examination including decreased lumbar range of motion and lumbar paraspinous
muscle spasms, a review of the objective evidence and statement of accepted facts.
The Board finds that the 2010 report from Dr. Ellis creates a conflict in the medical
opinion with Dr. Rosen, the impartial medical examiner. Dr. Ellis attributed appellant’s lumbar
strain, disc derangement, bladder dysfunction to her accepted employment injury. He advised
that appellant continued to have residuals of her accepted lumbar strain. This is contrary to the
opinion of Dr. Rosen, who found that the accepted condition had resolved and she had no
disability or residuals as a result of the accepted February 24, 2004 employment injury. Given
the disagreement between these two physicians, the Board finds that further development of the
evidence is warranted as to continuing disability. Accordingly, the Board will set aside OWCP’s
July 22, 2010 decision with respect to the issue of continuing disability and residuals. The case
will be remanded to OWCP for referral of appellant, the case record and a statement of accepted
facts to an appropriate impartial medical specialist to resolve the outstanding conflict in medical
evidence. After such further development as it deems necessary, OWCP shall issue a de novo
decision.

11

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board finds that Dr. Grossman’s report did not contain rationale on causal
relationship upon which a new conflict might be based.
12

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

6

CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
September 29, 2008 on the grounds that she no longer had any residuals or disability causally
related to her accepted lumbar strain. However, the medical evidence reveals a conflict on
whether the accepted employment injury continues to disable appellant from work. Further,
development of the medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2010 is affirmed in part, set aside in part and remanded
for further proceedings consistent with the above opinion.
Issued: August 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

